Case 2:20-cv-08499-JFW-KS Document 96 Filed 04/30/21 Page 1 of 3 Page ID #:1899



1    JOSEPH N. AKROTIRIANAKIS (SBN 197971)
      jakro@kslaw.com
2    PAUL R. BESSETTE (SBN 139675)
      pbessette@kslaw.com
3    LISA BUGNI (SBN 323962)
      lbugni@kslaw.com
4    KING & SPALDING LLP
     633 West Fifth Street, Suite 1600
5    Los Angeles, CA 90071
     Telephone: (213) 443-4355
6    Facsimile: (213) 443-4310                                          JS-6
7    Attorneys for Defendants
     CARDONE CAPITAL, LLC, GRANT
8    CARDONE, CARDONE EQUITY FUND V, LLC,
     and CARDONE EQUITY FUND VI, LLC
9
10                           UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12                                WESTERN DIVISION
13
     LUIS PINO, on behalf of himself and all   Case No. 2:20-cv-08499-JFW (KSx)
14   others similarly situated,
                                               CLASS ACTION
15
16               Plaintiffs,                   FINAL JUDGMENT
17                                             Judge: Hon. John F. Walter
                                               Courtroom: 7A
18                      v.
19
20   CARDONE CAPITAL, LLC, GRANT
     CARDONE, CARDONE EQUITY
21   FUND V, LLC, and CARDONE
     EQUITY FUND VI, LLC,
22
23               Defendants.
24
25
26
27
28

                                      FINAL JUDGMENT
Case 2:20-cv-08499-JFW-KS Document 96 Filed 04/30/21 Page 2 of 3 Page ID #:1900



1                                      FINAL JUDGMENT
2           Having granted Defendants Cardone Capital, LLC, Grant Cardone, Cardone
3    Equity Fund V, LLC, and Cardone Equity Fund VI, LLC’s (“Defendants”) Motion to
4    Dismiss Plaintiff’s First Amended Complaint (ECF 94),
5           THE COURT HEREBY ORDERS, ADJUDGES, AND DECREES that:
6           1.     Judgment is hereby entered in favor of Defendants against Plaintiff Luis
7    Pino (“Plaintiff”) on all of Plaintiff’s claims.
8           2.     Plaintiff’s First Amended Complaint in the above-captioned action is
9    DISMISSED without leave to amend, and this action is DISMISSED with prejudice
10   in its entirety.
11          3.     Plaintiff shall recover nothing by his complaint.
12          IT IS SO ORDERED, ADJUDGED, AND DECREED.
13
14
15    Dated: April 30, 2021
                                                       John F. Walter
16                                             UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                  1
                                     [PROPOSED] FINAL JUDGMENT
Case 2:20-cv-08499-JFW-KS Document 96 Filed 04/30/21 Page 3 of 3 Page ID #:1901



1                                       Respectfully submitted,
2
     Dated: April 30, 2021              KING & SPALDING LLP
3
4                                       /s/ Lisa R. Bugni
                                        LISA R. BUGNI
5                                       Attorneys for Defendants
6
7                                       Approved as to form only:
8
                                        SUSMAN GODFREY L.L.P.
9
10                                      /s/ Krysta Kauble Pachman
                                        KRYSTA KAUBLE PACHMAN (280951)
11                                      MARC M. SELTZER (54534)
12                                      STEVEN SKLAVER (237612)
                                        1900 Avenue of the Stars, Suite 1400
13                                      Los Angeles, CA 90067
14                                      Phone: (310) 789-3100
                                        Fax: (310) 789-3150
15                                      kpachman@susmangodfrey.com
16                                      mselzer@susmangodfrey.com
                                        ssklaver@susmangodfrey.com
17                                      Attorneys for Lead Plaintiff
18
19
20
21
22
23
24
25
26
27
28
                                             2
                                [PROPOSED] FINAL JUDGMENT
